Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2003

USA v. Murphy
Precedential or Non-Precedential: Precedential

Docket No. 01-3757




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Murphy" (2003). 2003 Decisions. Paper 424.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/424


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              PRECEDENTIAL

                                         Filed June 4, 2003

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                        No. 01-3757


              UNITED STATES OF AMERICA
                             v.
              PETER A. MURPHY, Appellant

  Present: SCIRICA, Chief Judge, McKEE and BECKER,
                     Circuit Judges

             (Opinion Filed March 19, 2003)


              ORDER AMENDING OPINION

  It having been called to our attention that in footnote 4
of this opinion, in citing to the case of United States v.
Panarella, 277 F.3d 678 (3d Cir. 2002), we misstated the
nature of the charge of which the defendant there was
convicted, we hereby amend the opinion to correctly state
the charge, noting that this change has no effect on the
ratio decidendi or outcome of the case.
   In the second sentence of footnote 4, delete the phrase,
“a private businessman who bribed a Pennsylvania State
Senator, but the,” and replace it with, “the owner of a tax
collection business, and he had hired a Pennsylvania State
Senator as a consultant who did not disclose his income
from the defendant as required by state law. The.” The
amended footnote shall read in full:
    In Antico, the defendant was himself a public official. In
    Panarella, the defendant was the owner of a tax
                               2


    collection business, and he had hired a Pennsylvania
    State Senator as a consultant who did not disclose his
    income from the defendant as required by state law.
    The Government’s theory was that the defendant was
    guilty of being an accessory after the fact under 18
    U.S.C. § 3 to a wire fraud scheme to deprive the public
    of the State Senator’s honest services in violation of 18
    U.S.C. §§ 1343, 1346. 277 F.3d at 689. Thus, the
    central inquiry was whether the State Senator had
    committed honest services wire fraud—not whether the
    defendant had done so.
                                   BY THE COURT:
                                   /s/Edward R. Becker
                                   Circuit Judge
Date: June 4, 2003

A True Copy:
        Teste:

                   Clerk of the United States Court of Appeals
                               for the Third Circuit